Citation Nr: 1436162	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD)/traumatic brain injury (TBI).

8.  Entitlement to an initial compensable rating for tension headaches with photophobia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

On January 19, 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  After that hearing was conducted, the Veteran submitted additional evidence to the Board, which submission was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) signed by the Veteran's representative.  38 C.F.R. § 20.1304(c) (2013).

(The decision below addresses the Veteran's claims of service connection for cervical spine, low back, and right knee disabilities, as well as his claim for an initial compensable rating for headaches.  The remaining matters are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  Chronic right knee did not have its clinical onset in service and is not otherwise related to active duty.  
      
2.  Chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty.  

3.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty.    

4.  Headaches vary in frequency and are not manifested by prostrating attacks.


CONCLUSION OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Resolving all doubt in the Veteran's favor, the criteria for a 10 percent rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

At the outset, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issue of entitlement to an initial compensable rating for headaches stems from a disagreement with a downstream element, and as such, no additional notice is required with respect to that claim because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Veteran has not disputed the contents of the VCAA notice in this case.  The Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the service connection claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of her claim, via a letter dated in January 2009, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran regarding the matter decided herein.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, records from the Social Security Administration, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  In this regard, the Board notes that although it is remanding the Veteran's claim for a higher rating for his PTSD, in part, to ensure that all relevant records have been obtained, the potentially outstanding records are specific to that claim, as they consist of mental health treatment records.  

Further, in May 2009, the Veteran was provided with VA examinations in connection with his service-connection claims.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran, to include taking x-rays of the feet, back, neck, and head.  The examiner also provided opinions as to whether the Veteran had any current disabilities of the back, neck, and knees, and also commented on the nature of the Veteran's headache disability.  The Board finds that the VA examination reports, along with the post-service treatment records, contains sufficient evidence by which to evaluate the matters decided herein.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, if a veteran is determined to have served in combat, and an injury or disease is claimed to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the Veteran's DD 214 reflects that he was awarded the Purple Heart Medal and the Combat Action Ribbon.  The Board thus finds that the Veteran is considered a combat Veteran.

In the instant case, the Veteran is seeking service connection for neck pain, claimed to have begun in 2004; bilateral knee tendonitis, claimed to have begun in May 2004; chronic low back pain, claimed to have begun in December 2004; and bilateral shoulder pain, claimed to have begun in 2005.  A review of the Veteran's STRs shows that he was seen in service related to complaints of low back pain in 2002, at which time he reported having hurt his back while lifting boxes.  Tenderness over the paraspinals of the lumbar area was noted and he was assessed as having low back pain, for which he was given Motrin and told to perform stretching exercises.  In July 2004, he presented with complaints of pain in his left knee.  No complaints regarding his right knee were indicated and his right knee was noted to be within normal limits.  He was, however, diagnosed as having left knee patella tendonitis and was placed on a temporary physical profile due to that disability.  On a March 2007 report of medical history, the Veteran indicated having shoulder, knee, and low back pain.  In May 2007, the Veteran was referred for treatment related to neck pain with headaches.  It was noted that he had numbness and tingling in his hands and arms.  Some pain was noted with range of motion and trigger points injections were recommended.  The Veteran was again seen for complaints of chronic neck pain in October 2007.  The examining clinician suspected a muscle spasm, but ordered x-rays to rule out any bone abnormality.  The x-ray reports revealed no evidence of fracture or dislocation.  

In May 2009, the Veteran underwent several VA examinations in connection with his claims, which examinations included radiographic studies of the right knee, shoulders, back, and neck.  Regarding his shoulder pain, the Veteran reported the onset of shoulder pain to have been in 2002 when he was carrying wall lockers up three flights of stairs while in service.  He denied any current treatment and there was no evidence of any joint symptoms found on examination.  The Veteran also had a full range of shoulder motion, with no objective evidence of painful motion.  The x-ray reports also revealed no indication of fracture or dislocation or abnormal calcifications.  The glenohumeral and acromioclavicular joints were noted to be normal and the adjacent ribs intact.

The Veteran also related the onset of knee pain to have been in July 2004, stating that he was seen for treatment at that time and was diagnosed as having bilateral tendonitis.  Examination of the knees revealed no evidence of joint symptoms, to include any instability or patellar or meniscus abnormality.  The Veteran was also noted to have a full range of motion, with no evidence of pain.  Four x-rays were taken, all of which evidenced normal right knee, with no indication of fracture, dislocation, or effusion.  The joint spaces also appeared preserved.

Regarding his lumbar and cervical spine pain, the Veteran reported experiencing lumbar spine pain in 2002 after carrying wall lockers and cervical spine in November 2004 after he was involved in an IED (improvised explosive device) explosion.  (This incident is documented in the Veteran service records.)  Examination of the spine revealed a normal spinal curvature and no objective abnormalities of the cervical or thoracic sacrospinalis.  Muscle strength, reflex, and sensory testing yielded normal results.  Range-of-motion testing revealed at least a full range of motion is all tested directions, save for right lateral flexion of the cervical spine, which was to 40 degrees, representing a 5 degree loss of motion.  There was no objective evidence of pain on motion or additional limitations after repetitive testing.  X-rays were interpreted to show a normal lumbar and cervical spine, with no evidence of degenerative joint or degenerative disc disease or of facet inflammation.

Upon review of the evidence of record, the Board finds service connection is not warranted for a low back, cervical spine, or right knee disability.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Further, while pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

Hence, in the absence of evidence that the Veteran currently a diagnosed disability of the cervical or lumbar spine or of the right knee, service connection cannot be awarded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (stating that without "competent evidence of current disability," there can be no award of service connection).  Although the Veteran reported back and neck pain in service and back, neck, and bilateral knee pain after service, the evidence fails to contain a diagnosis of any low back, neck, or right knee disability either in or after service.  Although the Veteran contends that he was diagnosed in service as having bilateral knee tendonitis and that he now wears knee braces, the evidence of record does not support his assertion in the regard, as the STRs indicate only left knee tendonitis and post-service treatment records are specific to treatment of the left knee.  

In finding that the Veteran's claims of service connection for right knee, cervical and lumbar spine disability must be denied due to the absence of diagnosed disabilities, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a currently diagnosed neck, low back, or right knee disability.  Rather, he has asserted only that he continues to experience pain.  Even if it could be inferred that the Veteran was providing diagnoses, this evidence would be outweighed by the findings by medical providers that followed objective testing and diagnostic studies.   

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, a cervical spine disability, and a right knee disability because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific low back, cervical spine, or right knee disability.  See Brammer, supra.  In finding that service connection for a low back disability, a cervical spine disability, and/or a right knee disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).

III.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected headaches have been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, which currently pertains to residuals of TBI and provides any residual with a distinct diagnosis, such as migraine headache, should be separately evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms.  38 C.F.R. § 4.124a, DC 8045 (2013).  Headache disorders are generally rated under 38 C.F.R. § 4.124a, DC 8045, pertaining to migraine headaches, regardless of whether there is a diagnosis of migraine headaches.  This is so because unlisted conditions are to be evaluated under the criteria applicable to a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology are closely related.  38 C.F.R. § 4.20 (2013).  

Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2013).

In May 2009, the Veteran was afforded a VA examination in connection with his claim of service connection for headaches.  At that time, he reported headaches about three times a month, lasting for one or two days.  The examiner stated that the headaches were not prostrating in nature and that ordinary activity was possible.  Notably, during a May 2009 VA PTSD examination, the Veteran reported that his headaches had improved significantly since his discharge from service, and stated that he had experienced approximately 8 headaches since December 2008.  The Veteran's post-service treatment records variously note the Veteran's complaints of headaches.  In January 2010, the Veteran reported that he had run out of medication and was then using cannabis to alleviate headaches symptomatology.  In February 2011, the Veteran denied experiencing headaches.  During his June 2013 hearing, the Veteran stated that he would use caffeine and over the counter medication to alleviate headache symptoms when experiencing one.  He stated that if his headache did not then resolve, he would take Maxalt and, if that did not resolve his headache, would go to his room and close all the blinds.  He reported having headaches three times a week.

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  The May 2009 VA examiner specifically indicated that the Veteran's headaches were not prostrating in nature.  It was also noted that his headaches had improved greatly since being discharged in service.  Even by the Veteran's own description during the June 2013 hearing, his headaches do not appear prostrating.  Although the Veteran reported having to lay down and close the blinds if other methods did not work to resolve his headaches or alleviate his symptomatology, the Veteran provided no specific statement regarding how long he would need to lay down or how often his headaches were not resolved with medication.  Similarly, the Veteran did not report being unable to function while having a headache or otherwise suggest that his headache would result in powerlessness or exhaustion at least once every other month.  In light of these definitions and in consideration of the evidence of record, the Board finds that the Veteran's headaches are not exhibited by prostrating attacks.  The Veteran has not been consistent regarding his description of frequency of headaches, but recently has claimed that they are more frequent than they had been.  Resolving all doubt in the Veteran's favor, the Board finds that the frequency of the headaches (and not their severity) warrants a minimal compensable evaluation.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.  However, absent prostrating attacks, there is no basis for a higher evaluation.  

Overall, the Board finds that the Veteran's headaches do not limit his functioning to a greater degree.  The Board also finds that the Veteran's headaches disability is not manifested by symptomatology that is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected headache disability] are inadequate," and as such, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

Moreover, as will be discussed in further detail below, although the Veteran has presented evidence of unemployability, it appears that it is the Veteran's PTSD that impacts his ability to function in an occupational setting.  In any event, because the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be addressed as part of the PTSD rating matter that is being remanded, the occupational impact of the Veteran's headaches will be considered as part of the AOJ's determination regarding TDIU.  For the foregoing reasons, the Board thus concludes that an initial 10 percent rating is warranted for the Veteran's headache disability.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to an initial 10 percent rating for tension headaches with photophobia is allowed, subject to the regulations governing the award of monetary benefits.


REMAND


The Veteran's claim of service connection for bilateral shoulder disability must be remanded for a new VA examination that addressed whether the Veteran's shoulder pain represents a neurological manifestations of his TBI.  In this regard, the Board notes that in May 2009, the Veteran underwent a VA examination in connection with his claim of service connection for bilateral shoulder pain.  He reported the onset of should pain to have been in service, but denied any current treatment.  The examiner found no evidence of any joint symptoms and the Veteran was noted to have a full range of shoulder motion, with no objective evidence of painful motion.  The x-ray reports also revealed no indication of fracture or dislocation or abnormal calcifications.  The glenohumeral and acromioclavicular joints were noted to be normal and the adjacent ribs intact.

A review of the Veteran's post-service treatment records reveals complaints of shoulder pains.  In February 2013, the Veteran reported experiencing shooting pains and weakness in his left shoulder.  It was noted that Adson's sign testing was strongly positive for vascular thoracic outlet syndrome, with simple 90 degree abduction of the shoulders bilaterally.  It was noted that the Veteran had hypotonic upper trapezius muscles and that x-ray imaging showed no cervical rib and an almost reversed spinal curvature.  An impression of vascular thoracic outlet syndrome, upper extremities, bilaterally, was recorded, which the clinician stated appeared to be related to a depressed shoulder girdle due to hypotonic trapezius muscles.  The clinician also stated that there "[a]ppears to have been neuro disconnect (related to TBI)" and questioned whether the Veteran has apraxia.  Given this evidence, the Board finds that a new VA examination is necessary to determine whether the Veteran's complaints of bilateral shoulder pain can be attributed to a clinical diagnosis, such as thoracic outlet syndrome, or can be otherwise be attributed to the Veteran's TBI sustained in service.  

The Board also finds that the Veteran's claim of service connection for a left knee disability must be remanded for a new VA examination.  As noted above, the Veteran was diagnosed as having left knee tendonitis while in service and was placed on a temporary physical profile due to that disability.  During the May 2009 VA examination, however, there was no evidence of joint symptoms, to include any instability or patellar or meniscus abnormality and x-rays taken at that time were interpreted to reveal a normal left knee.  Service connection was thus denied based due to the lack of evidence showing a current left knee disability.  Private treatment records dated after the May 2009 VA examination show that the Veteran was referred to physical therapy in April 2010 for complaints of left knee pain and instability.  The Veteran was diagnosed as having derangement of anterior horn of medial meniscus and internal derangement of the knee, not otherwise specified.  He was also recommended to wear a functional knee brace to increase left knee stability and improve dynamic movement.  During his June 2013 hearing, the Veteran reported continued use of the left knee brace.  As the record now contains a diagnosis of a left knee disability during the claims period and suggests continued left knee symptomatology, the Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran has a current left knee disability related to service and/or whether any left knee disability present during the pendency of his claim was attributable to service.

Regarding the Veteran's claim of service connection for right ear hearing loss, the RO denied service connection upon finding that the Veteran did not have right-ear hearing loss for VA purposes, as demonstrated by the results of audiometric testing conducted as part on an April 2009 examination.  In September 2011, the Veteran reported a gradual decrease in hearing acuity, bilaterally.  The results of audiometric testing done at that time failed to demonstrate hearing loss for VA purposes.  However, in February 2012, the Veteran was fitted for hearing aids, which suggests a worsening in the Veteran's hearing acuity.  As noted by the United States Court of Appeals for Veterans Claims (Court) in Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), whether there exists a current hearing loss disability depends on the level of hearing impairment, which makes the service connection determination akin to that of a disability rating.  Accordingly, the claim of service connection for right ear hearing loss must be remanded for the Veteran to be afforded another audiometric test to determine whether he experiences a current right ear hearing impairment, as his last hearing examination was conducted more than five years ago and may not be indicative of the true state of his alleged disability.  See Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  If right ear hearing impairment is shown, then an opinion should be obtained on whether such loss is related to military service.

The Board also finds that the Veteran's claim for an initial compensable rating for PTSD must be remanded for another VA examination that addresses the severity of the Veteran's disability.  Notably, the examiner who conducted a May 2009 VA examination stated that she was unable to determine the severity of the Veteran's PTSD due to cannabis use masking symptoms.  The examiner noted that the Veteran was experiencing a severe degree of depressive symptoms and that his mental health symptoms were likely one reason that the Veteran smoked marijuana with the frequency at which he did (six to either times a day).  The examiner then stated that "it is difficult to gauge the severity of his mental health symptoms without resorting to speculation due to his heavy substance abuse."  

A large number of VA treatment records have been associated with the claims folder since that examination was conducted, which records show continued mental-health related treatment, treated at various times with medication.  Although these treatment records notes symptoms, the clinicians do not specifically assess the severity of the Veteran's PTSD, to include the assignment of a global assessment of functioning (GAF) score).  Notably, in September 2011, the Veteran reported that he had been sober for two months and in January 2012 it was indicated that the Veteran had "been off all meds and pot for some three weeks."  SSA records also show that the Veteran is in receipt of disability benefits related to his diagnosed PTSD and TBI, and the Veteran has claimed being unemployable on account of his disability.  Further, in a June 2013 statement, G.M., a licensed clinical social worker with VA, reported seeing the Veteran on a monthly basis since March 2010.  The Veteran has also reported that this treatment took place and the Coeur D'Alene, Idaho, VA community based outpatient clinic (CBOC).  A review of the record shows that certain treatment records from G.M. have been associated with the claims folder, in part due to the Veteran himself requesting copies of his VA treatment records and submitting them to VA; however, given that the Veteran's request was for records dated from 2011 forward, it is not apparent that all relevant records related to mental health treatment at the Coeur D'Alene CBOC beginning in March 2010 have been associated with the claims folder.  

Given this evidence, the Board finds that further development is necessary, as it appears that the record may be incomplete and the evidence currently of record is insufficient for the Board to evaluate the severity of the Veteran's PTSD.  The Board also finds that the issue of entitlement to TDIU has been raised by the record and, as part of the examination to be afforded on remand, the examiner should specifically assess the Veteran's employability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (stating that entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).

Accordingly, the case is REMANDED to the AOJ for the following action:  

1.  The AOJ should ensure that all records of mental health treatment provided by G.M. at the Coeur D'Alene VA COBC since March 2010 are associated with the claims folder.  All relevant VA treatment records dated since February 2013 should also be associated with the claims folder.

2.  Thereafter, the Veteran should be afforded a VA audiology examination to evaluate his claim of service connection for right ear hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

If the result of audiometric testing shows a current right ear hearing impairment by VA standards, the audiologist should provide an opinion as to whether the Veteran's right ear current hearing loss is at least as likely as not related to military service.

As to any opinion regarding etiology, the audiologist must consider the normal audiograms in service and following active duty and take into account the Veteran's lay statements regarding the onset of hearing loss and reported continuity of symptoms.  
The audiologist must specifically consider the impact of the Veteran's reported in-service noise exposure and comment on whether that noise exposure caused his current hearing loss (if found).  If right ear hearing loss is found and the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3.  After all relevant treatment records have been associated with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation for his service-connected PTSD/TBI.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF (Global Assessment of Functioning) score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology documented and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.

To the extent possible, the examiner should also provide a longitudinal analysis of the Veteran's PTSD from December 2008, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and those related to his substance abuse and/or any nonservice-connected psychiatric disorder.  The examiner should state whether the Veteran's PTSD has undergone any material change in severity since December 2008 or whether it has been relatively consistent since that time.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service- connected disabilities.  (In addition to PTSD, the Veteran is service-connected for tinnitus and tension headaches with photophobia.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  After all relevant treatment records have been associated with the claims folder, the AOJ should schedule the Veteran for VA examinations in connection with his claims for service connection for left knee and bilateral shoulder disabilities.  (These examinations may be combined if the AOJ finds an examiner with ability to address both disabilities, otherwise separate examinations should be scheduled.)

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the onset and continuity of left knee and shoulder symptomatology.  All appropriate tests and studies, to include x-rays, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.  

All pertinent left knee pathology and shoulder pathology shown on examination should be annotated in the evaluation report.  The examiner should specifically comment on whether the Veteran has a diagnosed left knee and/or left or right shoulder disability.  As to any diagnosed disability, the examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such left knee or shoulder disability had its clinical onset during active duty or is otherwise related to such service, including the documented in-service episodes of left knee treatment.  

If a left knee disability is not found on examination, the examiner should consider the diagnoses of derangement of anterior horn of medial meniscus and internal derangement of the knee noted in the private physical therapy records and indicate whether those conditions have resolved, and if, opine whether it is at least as likely as not that those conditions are related to service.  

The examiner should also address whether the Veteran's shoulder pain represents a neurological manifestation of his TBI.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion(s).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's PTSD rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU claim if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


